DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 4/1/2021.
Applicant’s amendments to the specification are sufficient to overcome the drawings objection set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.

Claim Objections
Claim 22 is objected to because of the following informalities:  amend “the longitudinal axis” to –the central longitudinal axis- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the first jaw member includes a single vertical wall”, respectively; however, claim 11, upon which claim 26 depends, recites “a first tissue contacting surface having a first raised step extending longitudinally along the first jaw member, the first step consisting of two horizontal walls interconnected by a vertical wall”.  It is unclear if the “single vertical wall” of claim 26 is the same as or different from the “vertical wall” of claim 11.  For purposes of examination, it will be interpreted as being the same. 
Claim 28 recites the limitation “wherein a cross-section of the first jaw member at a location including the first raised step includes a tissue-contacting surface consisting of two horizontal walls interconnected by a vertical wall”; however, claim 11, upon which claim 28 depends, recites “a first tissue contacting surface having a first raised step 
Claim 28 recites the limitation “wherein a cross-section of the second jaw member at a location including the second raised step includes a tissue-contacting surface”; however, claim 11, upon which claim 28 depends, recite “a second tissue contact surface having a second raised step”. It is unclear if the “tissue-contacting surface” of claim 28 is the same as or different from the “second tissue contact surface” of claim 11. For purposes of examination, it will be interpreted as being the same.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-14, 16, 18-25 & 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashino et al. (2009/0270852, previously cited) in view of Yoon (5,797,958, previously cited).
The Examiner notes that the claim fails to recite the raised steps as being “complementary” to one another such that they fit together in a specific orientation.
claim 11¸ as illustrated in Fig. 1-2B & 11A-11D, Takashino et al. disclose an end effector assembly (openable/closable holding portion 26) comprising: 
a first jaw member (first holding member/jaw 62; [0071]); 
a second jaw member movable along a vertical plane between an open position and a closed position relative to the first jaw member (second holding member/jaw 64 opens/closes relative to first holding member/jaw 62; [0061], [0071]); 
a central longitudinal axis that extends distally along the first and second jaw members (central axis); 
a first tissue contact surface having a first raised step extending longitudinally along the first jaw member (tissue contacting surface has raised step 204a that extends longitudinally along jaw 62; [0193], annotated Fig. 11A below), the first step consisting of two horizontal walls interconnected by a vertical wall (surface of main body 72 forming a first horizontal wall (darkly shaded), electrode 202 surface forming a second horizontal wall (darkly shaded) and barrier portion 204 forming a vertical wall (lightly shaded); [0194], annotated Fig. 11D below); 
a second tissue contact surface having a second raised step extending longitudinally along the second jaw member (tissue contacting surface has raised step 204a that extends longitudinally along jaw 62, the second raised step having a first horizontal wall formed by surface of main body 72, a second horizontal wall formed by surface of electrode 202, and a vertical wall formed by barrier portion 204; [0193-0194], [0198], annotated Figs. 11A & D below), the first raised step and the second raised step disposed in complementary relation relative to the central longitudinal axis ; and 


    PNG
    media_image3.png
    233
    367
    media_image3.png
    Greyscale

an exhaust channel defined between the first and second raised steps when the first and second jaw members are in the closed position, the exhaust channel configured to direct fluid away from the first and second jaw members (area above each electrode 202 communicates with fluid discharge groove 208 to cutter guide groove 62a; [0196-0198]).
Takashino et al. fail to disclose the second jaw member pivotally coupled to the first jaw member between an open position and a closed position.  However, Yoon teaches various end effector assemblies comprising first and second jaw members, where the jaw members can be linked by pivots or formed at the end of a tubular member or formed at the end of a pair of pivotally.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. such that the second jaw member is pivotally coupled 
Concerning claim 12, Takashino et al. disclose the tissue contact surfaces having L-shapes that complement one another to form the exhaust channel (when jaws are closed, area between electrodes (202, 212) from the exhaust channel (Fig. 11C-D). 
Concerning claim 13, Takashino et al. disclose the first and second jaw members (62, 64 comprising a closed tip distal to the exhaust channel (170 // or // area between electrodes 202, 214) that blocks it when the jaw members (62, 64) are closed ([0200]; Fig. 11B). 
Concerning claim 14, Takashino et al. disclose the closed tip (202, 214) to include an insulating coating ([0072]; Fig. 11B). 
Concerning claim 16, Takashino et al. disclose a proximal end (proximal end is equated to proximal end of cutter guide groove 62a) of the exhaust channel is open and a distal end of the exhaust channel is closed (area between electrodes 202 when jaws are closed is closed) ([0196-0198]; Figs. 11A-D)
Concerning claim 18, Takashino et al. disclose each of the first and second jaw members (62, 64) includes a grasp portion (72, 84) and a beam portion (74, 84) extending from the grasp portion (72, 84), the grasp portion (72) of the first jaw member (62) supporting the first tissue contact surface, the grasp portion (84) of the second jaw member (64) supporting the second tissue contact surface, the beam portions (74, 84) of the first and second jaw members (62, 64) defining a space therebetween when the first and second jaw members (62, 64) are in the closed position ([0091]; Fig. 2A-B).
claim 19, Takashino et al. disclose the exhaust channel (area between electrodes 202, 214) is configured to direct fluid generated during a tissue sealing process through the exhaust channel (area between electrodes 202, 214) and proximally toward the space defined between the beam portions (74, 84) to limit thermal spread formed alongside the first and second jaw members (62, 64) during the tissue sealing process ([0180-0181]).
Concerning claim 20, Takashino et al. disclose the exhaust channel (area between electrodes 202, 214) configured to direct fluid proximally along the first and second jaw members (62, 64) ([0088], [0170-0173], [0178-0180], [0189], [0196-0198]; Fig. 11A-11D). 
Concerning claim 21, Takashino et al. disclose the vertical wall (204) of the raised step (204a) is parallel to the vertical plane ([0193-0194]; Fig. 11A-D). 
Concerning claim 22, Takashino et al. disclose the vertical wall (204) to be offset from the central longitudinal axis (Figs. 11A-D). 
Claim 23 is rejected upon the same rationale as applied to claim 11. 
Claim 24 is rejected upon the same rationale as applied to claims 11 & 21. 
Claim 25 is rejected upon the same rationale as applied to claims 11 & 22. 
Concerning claims 28-29, Takashino et al. disclose a cross-section of the first or second jaw at a location (see either of cross-sections at a location of most distal electrode 202 and barrier portion 204 in annotated Fig. 11A below) including the first raised step (204a) includes a tissue-contacting surface consisting of two horizontal walls interconnected by a vertical wall (see rejection of claim 11). 

    PNG
    media_image4.png
    328
    934
    media_image4.png
    Greyscale


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashino et al. (2009/0270852, previously cited) in view of Yoon (5,797,958, previously cited), as applied to claim 1, in further view of Lands et al. (6,887,240, previously cited) or Yamauchi et al. (6,273,887, previously cited).
Concerning claim 15, Takashino et al. in view of Yoon fail to disclose the first and second jaw members to be tip-biased. However, Lands et al. disclose an end effector assembly (22) comprising first and second jaw members (40, 42) that are tip-biased. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Yoon such that the first and second jaw members are tip-biased in order to provide the benefit of facilitating dissection as taught by Lands et al. (Col. 2, II. 57-61, Col. 4-5, II. 61-4; Fig. 1-3) Further, Yamauchi et al. disclose an end effector assembly (3) comprising first and second jaw members (8a,b) that are tip-biased. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Yoon such that the first and second jaw members are tip-biased in order to provide the benefit of preventing a short circuit between electrode portions of the jaws as taught by Yamauchi et al. (Col. 1, II. 49-57, Col. 8, II. 51-7; Fig. 1-2)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashino et al. (2009/0270852, previously cited) in view of Yoon (5,797,958, previously cited), as applied to claim 1, in further view of Truckai et al. (2003/0114851, previously cited).
Concerning claim 17, Takashino et al. in view of Yoon fail to disclose in the closed position, the first and second jaw members are movable between an unpinched position and a pinched position. However, Truckai et al. disclose an end effector assembly (5) comprising first and second jaw members (8A,B) that are pivotable between an open and closed position, and wherein, in the closed position, the first and second jaw members are movable between an unpinched position (low-compression closing) and a pinched position (high-compression jaw closing). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Yoon such that in the closed position, the first and second jaw members are movable between an unpinched position and a pinched position in order to provide the benefit of applying controllable high compressive forces on captured tissue as taught by Truckai et al. ([0002], [0038-0042]; Fig. 1-7)


Allowable Subject Matter
Claims 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
the prior art, neither alone nor in combination, teaches the tissue contact surface of the jaw members to include “a single vertical wall that is parallel to the longitudinal axis” since the vertical walls of Takashino et al. are circular and form a cylinder.

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Takashino et al. fail to disclose the newly amended limitation, the Examiner respectfully disagrees.  As discussed in the rejection of claim 11 above, Takashino et al. teach the raised step extending longitudinally along the first jaw member (see annotated Fig. 11A in the rejection of claim 11 above). Takashino et al. further teach a raised step consisting of two horizontal walls interconnected by a vertical wall (see annotated Fig. 11D in the rejection of claim 11 above). 
The Examiner notes that the claims fail to recite each jaw tissue contacting surface to consist of one raised step extending longitudinally along the jaw members.
    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794